


Exhibit 10.2


EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

          THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of March 4, 2009 by and among TENNANT COMPANY, a
Minnesota corporation (the “Company”), the Subsidiaries of the Company listed on
the signature pages hereto (together with the Company, the “Initial Grantors,”
and together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below)
or, upon the effectiveness thereof, the Note Agreement (as defined in the
Intercreditor Agreement), if any, by executing a Supplement hereto in
substantially the form of Annex I, the “Grantors”), and JPMORGAN CHASE BANK,
N.A., a national banking association, in its capacity as contractual
representative (the “Collateral Agent”) for itself and for the Secured Parties
(as defined in the Credit Agreement identified below).

PRELIMINARY STATEMENT

          The Company, certain Subsidiaries of the Company from time to time
parties thereto as borrowers (together with the Company, the “Borrowers”), the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent
thereunder (the “Administrative Agent”), have entered into that certain Credit
Agreement dated as of June 19, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which Credit Agreement provides, subject to the terms and conditions thereof,
for extensions of credit and other financial accommodations to be made by the
Lenders to or for the benefit of the Borrowers.

          The Grantors wish to secure their obligations to the Secured Parties
pursuant to the terms of this Security Agreement.

          ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the
Secured Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

          1.1.    Terms Defined in the Credit Agreement. All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.

          1.2.    Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

          1.3.    Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

--------------------------------------------------------------------------------


          “Accounts” shall have the meaning set forth in Article 9 of the UCC.

          “Article” means a numbered article of this Security Agreement, unless
another document is specifically referenced.

          “Chattel Paper” shall have the meaning set forth in Article 9 of the
UCC.

          “Collateral” means all Accounts, Chattel Paper, Commercial Tort
Claims, Copyrights, Deposit Accounts, Documents, Equipment, Farm Products,
General Intangibles, Goods, Instruments, Inventory, Investment Property, letters
of credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided however that “Collateral” shall not include Excluded Assets.

          “Commercial Tort Claims” means those certain currently existing
commercial tort claims, as defined in the UCC of any Grantor, including each
commercial tort claim specifically described in Exhibit “F”.

          “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

          “Copyrights” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

          “Default” means an event described in Section 5.1 hereof.

          “Deposit Accounts” shall have the meaning set forth in Article 9 of
the UCC.

          “Documents” shall have the meaning set forth in Article 9 of the UCC.

          “Equipment” shall have the meaning set forth in Article 9 of the UCC.

          “Excluded Assets” means (i) motor vehicles and other assets subject to
certificates of title; (ii) any equipment, lease, license, contract, instrument
or agreement to which any Grantor is a party, if and so long as the pledge of,
or grant of a security interest in, such property would result in (A) a breach
of applicable law or (B) a breach, termination or default under the terms of
such lease, license, contract, instrument or agreement or any agreement to which
such equipment is subject (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC); (iii) assets to the extent a security interest in such assets would result
in a Deemed Dividend Problem or a Financial Assistance Problem; (iv) assets
consisting of real property or interests in real property; (v) fixtures; (vi)
assets of the Company or any Domestic Subsidiary located in Australia or Japan;
(vii) those assets as to which the Collateral Agent, by notice to the Company,
reasonably determines that the burden or cost of obtaining such a security
interest, pledge or perfection thereof outweighs the benefit to the Secured
Parties of the security to be afforded thereby; and (viii) any lease of

2

--------------------------------------------------------------------------------


equipment by a Grantor and equipment subject thereto which are conveyed to a
third party in connection with the financing of such lease and equipment, to the
extent such Indebtedness and any Lien on such lease and/or equipment is
otherwise permitted under Sections 6.01 and 6.02 of the Credit Agreement and the
comparable provisions of the Note Agreement.

          “Exhibit” refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.

          “Farm Products” shall have the meaning set forth in Article 9 of the
UCC.

          “General Intangibles” shall have the meaning set forth in Article 9 of
the UCC and, in any event, includes payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, interests in a partnership or limited liability company which
do not constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, Goods, Investment Property, negotiable Collateral, and oil,
gas, or other minerals before extraction.

          “Goods” shall have the meaning set forth in Article 9 of the UCC.

          “Industrial Designs” means (i) registered industrial designs and
industrial design applications, and also includes registered industrial designs
and industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

          “Instruments” shall have the meaning set forth in Article 9 of the
UCC.

          “Intellectual Property” means all Patents, Trademarks, Copyrights and
any other intellectual property.

          “Inventory” shall have the meaning set forth in Article 9 of the UCC.

          “Investment Property” shall have the meaning set forth in Article 9 of
the UCC.

          “Letter of Credit Rights” shall have the meaning set forth in Article
9 of the UCC.

          “Licenses” means, with respect to any Person, all of such Person’s
right, title, and interest in and to (a) any and all licensing agreements or
similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable

3

--------------------------------------------------------------------------------


under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

          “Other Collateral” means any property of the Grantors, not included
within the defined terms Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
Stock Rights or any other deposits (general or special, time or demand,
provisional or final) with any bank or other financial institution, it being
intended that the Collateral include all personal property of the Grantors other
than Excluded Assets.

          “Patents” means, with respect to any Person, all of such Person’s
right, title, and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

          “Pledged Deposits” means all time deposits of money (other than
Deposit Accounts and Instruments), whether or not evidenced by certificates,
which a Grantor may from time to time designate as pledged to the Collateral
Agent or to any Secured Party as security for any Secured Obligations, and all
rights to receive interest on said deposits.

          “Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments or Pledged Deposits, and any other rights or claims to
receive money which are General Intangibles or which are otherwise included as
Collateral.

          “Section” means a numbered section of this Security Agreement, unless
another document is specifically referenced.

          “Security” shall have the meaning set forth in Article 8 of the UCC,
excluding immaterial Securities received from or with respect to customers in
settlement of Receivables.

          “Senior Creditor Documents” means (i) prior to the effectiveness of
the Intercreditor Agreement, the Loan Documents and (ii) on and after the
effectiveness of the Intercreditor Agreement, the “Senior Creditor Documents”
(as defined in the Intercreditor Agreement).

          “Stock Rights” means any securities, dividends or other distributions
and any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral and any securities, any right to receive securities and
any right to receive earnings, in which any Grantor now has or hereafter
acquires any right, issued by an issuer of such securities.

          “Supporting Obligation” shall have the meaning set forth in Article 9
of the UCC.

          “Trademarks” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all

4

--------------------------------------------------------------------------------


renewals of the foregoing; (d) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims, and payments for past and future infringements thereof; (e) all
rights to sue for past, present, and future infringements of the foregoing,
including the right to settle suits involving claims and demands for royalties
owing; and (f) all rights corresponding to any of the foregoing throughout the
world.

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

          Each of the Grantors hereby pledges, assigns and grants to the
Collateral Agent, on behalf of and for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral to secure the prompt
and complete payment and performance of the Secured Obligations (including,
without limitation, the Secured Obligations as defined in the Intercreditor
Agreement upon the effectiveness of the Intercreditor Agreement). For the
avoidance of doubt, the grant of a security interest herein shall not be deemed
to be an assignment of intellectual property rights owned by the Grantors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          Each of the Initial Grantors represents and warrants to the Collateral
Agent and the Secured Parties, and each Grantor that becomes a party to this
Security Agreement pursuant to the execution of a Security Agreement Supplement
in substantially the form of Annex I represents and warrants (after giving
effect to supplements to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement), that:

          3.1.    Title, Authorization, Validity and Enforceability. Such
Grantor has good and valid rights in or the power to transfer the Collateral
owned by it and title to the Collateral with respect to which it has purported
to grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1.6 hereof, and has full corporate, limited
liability company or partnership, as applicable, power and authority to grant to
the Collateral Agent the security interest in such Collateral pursuant hereto.
The execution and delivery by such Grantor of this Security Agreement have been
duly authorized by proper corporate, limited liability company, limited
partnership or partnership, as applicable, proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, except as enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed in Exhibit “E”, the
Collateral Agent will have a fully perfected first priority security interest in
the Collateral owned by such Grantor in which a security interest may be
perfected by filing of a financing statement under the UCC, subject only to
Liens permitted under Section 4.1.6 hereof and the limitations on perfection and
priority set forth in the UCC.

5

--------------------------------------------------------------------------------


          3.2.    Conflicting Laws and Contracts. Neither the execution and
delivery by such Grantor of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, articles or certificate of incorporation,
partnership agreement or by-laws (or similar constitutive documents), or (iii)
the provisions of any indenture, instrument or agreement to which such Grantor
is a party or is subject, or by which it, or its property may be bound or
affected, or conflict with or constitute a default thereunder, or result in or
require the creation or imposition of any Lien in, of or on the property of such
Grantor pursuant to the terms of any such indenture, instrument or agreement
(other than any Lien of the Collateral Agent on behalf of the Secured Parties).

          3.3.    Principal Location. Such Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), is disclosed in Exhibit “A”;
such Grantor has no other places of business except those set forth in Exhibit
“A”.

          3.4.    Property Locations. The Inventory and Equipment of each
Grantor are located solely at the locations of such Grantor described in Exhibit
“A”, except for Inventory and Equipment which is in transit or Inventory which
is located in storage facilities for use by such Grantor’s sales and marketing
operations, at customer’s premises, or with dealers or distributors for such
Grantor’s Inventory. All of said locations are owned by such Grantor except for
locations (i) which are leased by such Grantor as lessee and designated in Part
B of Exhibit “A” and (ii) at which Inventory is held in a public warehouse or is
otherwise held by a bailee or on consignment by such Grantor as designated in
Part C of Exhibit “A”, with respect to which Inventory such Grantor has
delivered bailment agreements, warehouse receipts, financing statements or other
documents satisfactory to the Collateral Agent to protect the Collateral Agent’s
and the Secured Parties’ security interest in such Inventory.

          3.5.    No Other Names; Etc.. Within the five-year period ending as of
the date such Person becomes a Grantor hereunder, such Grantor has not conducted
business under any name, changed its jurisdiction of formation, merged with or
into or consolidated with any other Person, except as disclosed in Exhibit “A”.
The name in which such Grantor has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization as of the date such
Person becomes a Grantor hereunder.

          3.6.    No Default. No Default exists.

          3.7.    Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by such Grantor are and will be correctly stated in all material
respects in all records of such Grantor relating thereto and in all invoices and
reports with respect thereto furnished to the Collateral Agent by such Grantor
from time to time. As of the time when each Account or each item of Chattel
Paper arises, such Grantor shall be deemed to have represented and warranted
that such Account or Chattel Paper, as the case may be, and all records relating
thereto, are genuine and in all respects what they purport to be.

          3.8.    Filing Requirements. None of the Collateral owned by such
Grantor is of a type for which security interests or liens may be perfected by
filing under any federal statute except for Patents, Trademarks and Copyrights
held by such Grantor and described in Part B of Exhibit “B”.

          3.9.    No Financing Statements. No financing statement describing all
or any portion of the Collateral which has not lapsed or been terminated naming
such Grantor as debtor has been filed in any jurisdiction except financing
statements (i) naming the Collateral Agent on behalf of the Secured Parties

6

--------------------------------------------------------------------------------


as the secured party and (ii) in respect of Liens permitted by Section 6.02 of
the Credit Agreement and the comparable provisions of the Note Agreement;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Collateral Agent under the Senior Creditor
Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement and the comparable provisions of the Note Agreement.

          3.10.   Federal Employer Identification Number; State Organization
Number; Jurisdiction of Organization. Such Grantor’s federal employer
identification number is, and if such Grantor is a registered organization, such
Grantor’s State of organization, type of organization and State of organization
identification number are, listed in Exhibit “G”.

          3.11.   Pledged Securities and Other Investment Property. Exhibit “D”
sets forth a complete and accurate list of the Instruments, Securities and other
Investment Property constituting Collateral and delivered to the Collateral
Agent. Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed in Exhibit “D” as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Secured Parties hereunder
or as permitted by Section 6.02 of the Credit Agreement and the comparable
provisions of the Note Agreement. Each Grantor further represents and warrants
that (i) all such Instruments, Securities or other types of Investment Property
which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and constitute the percentage of the issued and outstanding shares of stock (or
other equity interests) of the respective issuers thereof indicated in Exhibit
“D” hereto and (ii) with respect to any certificates delivered to the Collateral
Agent representing an ownership interest in a partnership or limited liability
company, either such certificates are Securities as defined in Article 8 of the
UCC of the applicable jurisdiction as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Collateral Agent so that the Collateral Agent may take steps to
perfect its security interest therein as a General Intangible.

          3.12.   Intellectual Property.

 

 

 

           3.12.1 Exhibit “B” contains a complete and accurate listing as of the
date hereof of all U.S. Intellectual Property of each of the Grantors,
including, but not limited to the following: (i) state and U.S. trademark
registrations, applications for trademark registration and common law
trademarks, (ii) U.S. patents and patents applications, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (iii) U.S. copyright registrations and applications for
registration, (iv) industrial design registrations and industrial design
applications, (v) trade secrets, (vi) domain names, (vii) proprietary computer
software, (viii) all forms of Intellectual Property described in clauses
(i)-(iii) above that are owned by a third party and licensed to the Grantors or
otherwise used by the Grantors under contract, and (ix) the names of any Person
who has been granted rights in respect thereof outside of the ordinary course of
business. All of the U.S. registrations, applications for registration or
applications for issuance of the Intellectual Property are valid and subsisting,
in good standing and are recorded or is in the process of being recorded in the
name of the applicable Grantor.

 

 

 

           3.12.2 Such Intellectual Property’s valid, subsisting, unexpired
(where registered) and enforceable and has not been abandoned or adjudged
invalid or unenforceable, in whole or in part except as could not be reasonably
expected to result in a Material Adverse Effect.

 

 

 

           3.12.3 No Person other than the respective Grantor has any right or
interest of any kind or nature in or to the Intellectual Property, including any
right to sell, license, lease, transfer,

7

--------------------------------------------------------------------------------


 

 

 

distribute, use or otherwise exploit the Intellectual Property or any portion
thereof outside of the ordinary course of the respective Grantor’s business,
except as noted on Exhibit B. Each Grantor has good, marketable and exclusive
title to, and the valid and enforceable power and right to sell, license,
transfer, distribute, use and otherwise exploit, its Intellectual Property,
except as noted on Exhibit B.

 

 

 

           3.12.4 Each Grantor has taken or caused to be taken steps so that
none of its Intellectual Property, the value of which to the Grantors are
contingent upon maintenance of the confidentiality thereof, have been disclosed
by such Grantor to any Person other than employees, contractors, customers,
representatives and agents of the Grantors who are parties to customary
confidentiality and nondisclosure agreements with the Grantors except where
those disclosures, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect.

 

 

 

           3.12.5 To each Grantor’s knowledge, no Person has violated, infringed
upon or breached, or is currently violating, infringing upon or breaching, any
of the rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.

 

 

 

           3.12.6 No settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by any Grantor or to which any
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as could not be reasonably expected to result in a
Material Adverse Effect, in each case individually or in the aggregate.

 

 

 

           3.12.7 No Grantor has received any written notice that remains
outstanding challenging the validity, enforceability, or ownership of any
Intellectual Property except where those challenges could not reasonably be
expected to result in a Material Adverse Effect, and to such Grantor’s knowledge
at the date hereof there are no facts upon which such a challenge could be made.

 

 

 

           3.12.8 Each Grantor owns directly or is entitled to use, by license
or otherwise, all Intellectual Property necessary for the conduct of such
Grantor’s business.

 

 

 

           3.12.9 Each Grantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all trademarks and has taken
all commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

 

 

 

           3.12.10 The consummation of the transactions contemplated by the
Senior Creditor Documents will not result in the termination or material
impairment of any of the Intellectual Property.

ARTICLE IV

COVENANTS

           From the date of this Security Agreement and thereafter until this
Security Agreement is terminated pursuant to Section 8.12 hereof, each of the
Initial Grantors agrees, and from and after the

8

--------------------------------------------------------------------------------


effective date of any Security Agreement Supplement applicable to any Grantor
(and after giving effect to supplements to each of the Exhibits hereto with
respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

          4.1.    General.

 

 

 

          4.1.1 Inspection. Subject to the limitations set forth in the Senior
Creditor Documents, each Grantor will permit the Collateral Agent or any Secured
Party, by its representatives and agents (i) to inspect the Collateral, (ii) to
examine and make copies of the records of such Grantor relating to the
Collateral and (iii) to discuss the Collateral and the related records of such
Grantor with, and to be advised as to the same by, such Grantor’s officers and
employees (and, in the case of any Receivable, with any person or entity which
is or may be obligated thereon), all at such reasonable times and intervals as
the Collateral Agent or such Secured Party may determine, and all at such
Grantor’s expense.

 

 

 

          4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP and with respect to which no Lien exists, and (ii) those
which by reason of the amount involved or the remedies available to the taxing
authority could not reasonably be expected to have a Material Adverse Effect.

 

 

 

          4.1.3 Records and Reports; Notification of Default. Each Grantor shall
keep and maintain complete, accurate and proper books and records with respect
to the Collateral owned by such Grantor, and furnish to the Collateral Agent,
with sufficient copies for each of the Secured Parties, such reports relating to
the Collateral as the Collateral Agent shall from time to time reasonably
request. Each Grantor will give prompt notice in writing to the Collateral Agent
and the Lenders of the occurrence and continuance of a Default and of any other
development, financial or otherwise, which could reasonably be expected to
materially and adversely affect the Collateral.

 

 

 

          4.1.4 Financing Statements and Other Actions; Defense of Title. Each
Grantor hereby authorizes the Collateral Agent to file, and if requested will
execute and deliver to the Collateral Agent, all financing statements describing
the Collateral owned by such Grantor and other documents and take such other
actions as may from time to time reasonably be requested by the Collateral Agent
in order to maintain a first priority, perfected security interest in and, if
applicable, Control of, the Collateral owned by such Grantor, subject to Liens
permitted under Section 6.02 of the Credit Agreement and the comparable
provisions of the Note Agreement, provided that nothing herein shall be deemed
to constitute an agreement to subordinate any of the Liens of the Collateral
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement and the comparable provisions of the Note
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its reasonable discretion, is necessary, advisable or
prudent to ensure that the perfection of the security interest in the Collateral
granted to the Collateral Agent herein, including, without limitation,
describing such property as “all assets (other than the Excluded Assets
described and defined in the Pledge and Security Agreement dated as of March 4,
2009 by and among the Debtor, other parties and the Secured Party)” or “all
assets whether now owned or hereafter acquired and wheresoever located,
including all accessions thereto and proceeds thereof (other than the Excluded
Assets described

9

--------------------------------------------------------------------------------


 

 

 

and defined in the Pledge and Security Agreement dated as of March 4, 2009 by
and among the Debtor, other parties and the Secured Party).” Each Grantor will
take any and all actions reasonably necessary to defend title to the Collateral
owned by such Grantor against all persons and to defend the security interest of
the Collateral Agent in such Collateral and the priority thereof against any
Lien not expressly permitted hereunder.

 

 

 

          4.1.5 Disposition of Collateral. No Grantor will sell, lease or
otherwise dispose of the Collateral owned by such Grantor except (i) prior to
the occurrence and continuance of a Default, dispositions specifically permitted
pursuant to Section 6.03 of the Credit Agreement and the comparable provisions
of the Note Agreement, (ii) until such time following the occurrence and the
continuance of a Default as such Grantor receives a notice from the Collateral
Agent instructing such Grantor to cease such transactions, sales or leases of
Inventory in the ordinary course of business, (iii) dispositions of Intellectual
Property which is no longer useful or necessary in such Grantor’s business as
reasonably determined by such Grantor, and (iv) until such time as such Grantor
receives a notice from the Collateral Agent pursuant to Article VII, proceeds of
Inventory and Accounts collected in the ordinary course of business.

 

 

 

          4.1.6 Liens. No Grantor will create, incur, or suffer to exist any
Lien on the Collateral owned by such Grantor except Liens permitted pursuant to
Section 6.02 of the Credit Agreement and the comparable provisions of the Note
Agreement, provided, that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Collateral Agent under the
Senior Creditor Documents to any Liens otherwise permitted under Section 6.02 of
the Credit Agreement and the comparable provisions of the Note Agreement.

 

 

 

          4.1.7 Change in Corporate Existence, Type or Jurisdiction of
Organization, Location, Name. Each Grantor will:


 

 

 

 

(i)

preserve its existence and corporate structure as in effect on the date hereof;

 

 

 

 

(ii)

not change its jurisdiction of organization;

 

 

 

 

(iii)

not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified in Exhibit “A”; and

 

 

 

 

(iv)

not (i) have any Inventory, Equipment or proceeds or products thereof (other
than Inventory and proceeds thereof disposed of as permitted by Section 4.1.5)
at a location other than a location specified in Exhibit “A” or as described in
Section 3.4, (ii) change its name or taxpayer identification number or (iii)
change its mailing address,

 

 

 

 

unless, in each such case, such Grantor shall have given the Collateral Agent
not less than thirty (30) days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of such Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.

 

 

 

           4.1.8 Other Financing Statements. No Grantor will suffer to exist or
authorize the filing of any financing statement naming it as debtor covering all
or any portion of the Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof and

10

--------------------------------------------------------------------------------


 

 

 

financing statements filed with respect to Liens otherwise permitted under
Section 6.02 of the Credit Agreement and the comparable provisions of the Note
Agreement.

          4.2.    Receivables.

 

 

 

          4.2.1 Certain Agreements on Receivables. Following the occurrence and
during the continuation of a Default, upon reasonable notice from the Collateral
Agent, no Grantor will make or agree to make any discount, credit, rebate or
other reduction in the original amount owing on a Receivable or accept in
satisfaction of a Receivable less than the original amount thereof. Prior to the
occurrence and continuation of a Default, such Grantor may reduce the amount of
Accounts arising from the sale of Inventory or the rendering of services in
accordance with its present policies and in the ordinary course of business and
as otherwise permitted under the Credit Agreement and the Note Agreement.

 

 

 

          4.2.2 Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at such Grantor’s
sole expense, in accordance with its present policies and in the ordinary course
of business, all amounts due or hereafter due to such Grantor under the
Receivables owned by such Grantor.

 

 

 

          4.2.3 Delivery of Invoices. Each Grantor will deliver to the
Collateral Agent immediately upon its request after the occurrence and during
the continuation of a Default duplicate invoices with respect to each Account
owned by such Grantor bearing such language of assignment as the Collateral
Agent shall reasonably specify.

 

 

 

          4.2.4 Disclosure of Counterclaims on Receivables. If (i) any material
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable owned by a Grantor exists or (ii) if, to the knowledge of
a Grantor, any material dispute, setoff, claim, counterclaim or defense exists
or has been asserted or threatened with respect to a Receivable, such Grantor
will disclose such fact to the Collateral Agent in writing in connection with
the inspection by the Collateral Agent of the records of such Grantor relating
to such Receivable and in connection with any invoice or report furnished by
such Grantor to the Collateral Agent relating to such Receivable.

          4.3.    Maintenance of Goods. Each Grantor will do all things
reasonably necessary to maintain, preserve, protect and keep the Inventory and
the Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

          4.4.    Instruments, Securities, Chattel Paper, Documents and Pledged
Deposits. Each Grantor will (i) deliver to the Collateral Agent immediately upon
execution of this Security Agreement the originals of any Chattel Paper to the
extent representing an amount in excess of $200,000, Securities (to the extent
certificated) and Instruments constituting Collateral (if any then exist), (ii)
hold in trust for the Collateral Agent upon receipt and immediately thereafter
deliver to the Collateral Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (iii) upon the designation of any Pledged
Deposits (as set forth in the definition thereof), deliver to the Collateral
Agent such Pledged Deposits which are evidenced by certificates included in the
Collateral endorsed in blank, marked with such legends and assigned as the
Collateral Agent shall specify, and (iv) upon the Collateral Agent’s request,
after the occurrence and during the continuance of a Default, deliver to the
Collateral Agent (and

11

--------------------------------------------------------------------------------


thereafter hold in trust for the Collateral Agent upon receipt and immediately
deliver to the Collateral Agent) any Document evidencing or constituting
Collateral.

          4.5.    Uncertificated Securities and Certain Other Investment
Property. Each Grantor will permit the Collateral Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement. Each Grantor will use all commercially reasonable efforts,
with respect to Investment Property constituting Collateral owned by such
Grantor held with a financial intermediary, to cause such financial intermediary
to enter into a control agreement with the Collateral Agent in form and
substance reasonably satisfactory to the Collateral Agent.

          4.6.    Stock and Other Ownership Interests.

 

 

 

          4.6.1 Changes in Capital Structure of Issuers. Except as permitted in
the Credit Agreement and the Note Agreement, no Grantor will (i) permit or
suffer any issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral owned by such Grantor to dissolve, liquidate,
retire any of its capital stock or other Instruments or Securities evidencing
ownership, reduce its capital or merge or consolidate with any other entity, or
(ii) vote any of the Instruments, Securities or other Investment Property in
favor of any of the foregoing except to the extent permitted under Section 6.03
of the Credit Agreement.

 

 

 

          4.6.2 Issuance of Additional Securities. No Grantor will permit or
suffer the issuer, which is a Subsidiary of such Grantor, of privately held
corporate securities or other ownership interests in a corporation, partnership,
joint venture or limited liability company constituting Collateral to issue any
such securities or other ownership interests, any right to receive the same or
any right to receive earnings, except to such Grantor.

 

 

 

          4.6.3 Registration of Pledged Securities and other Investment
Property. Each Grantor will permit any registrable Collateral owned by such
Grantor to be registered in the name of the Collateral Agent or its nominee at
any time at the option of the Required Lenders following the occurrence and
during the continuance of a Default and without any further consent of such
Grantor.

 

 

 

          4.6.4 Exercise of Rights in Pledged Securities and other Investment
Property. Each Grantor will permit the Collateral Agent or its nominee at any
time after the occurrence and during the continuance of a Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Grantor or any part
thereof, and to receive all dividends and interest in respect of such
Collateral.

           4.7.    Deposit Accounts. Each Grantor will (i) upon the Collateral
Agent’s request, cause each bank or other financial institution in which it
maintains (a) a Deposit Account to enter into a control agreement with the
Collateral Agent, in form and substance satisfactory to the Collateral Agent in
order to give the Collateral Agent Control of the Deposit Account or (b) other
deposits (general or special, time or demand, provisional or final) to be
notified of the security interest granted to the Collateral Agent hereunder and
cause each such bank or other financial institution to acknowledge such
notification in writing and (ii) upon the Collateral Agent’s request after the
occurrence and during the continuance of a

12

--------------------------------------------------------------------------------


Default, deliver to each such bank or other financial institution a letter, in
form and substance acceptable to the Collateral Agent, transferring dominion and
control over each such other deposit to the Collateral Agent until such time as
no Default exists. In the case of deposits maintained with Lenders, the terms of
such letter shall be subject to the provisions of the Credit Agreement but
subject to the Intercreditor Agreement regarding setoffs.

           4.8.    Letter-of-Credit Rights. Each Grantor will, upon the
Collateral Agent’s request, cause each issuer of a letter of credit in an amount
equal to or in excess of $100,000 for which such Grantor is the beneficiary, to
consent to the assignment of proceeds of the letter of credit in order to give
the Collateral Agent Control of the letter-of-credit rights to such letter of
credit.

           4.9.    Federal, State or Municipal Claims. Each Grantor will notify
the Collateral Agent of any material Collateral owned by such Grantor which
constitutes a claim against the United States government or any state or local
government or any instrumentality or agency thereof, the assignment of which
claim is restricted by federal, state or municipal law. Furthermore, each
Grantor will execute and deliver to the Collateral Agent such documents,
agreements and instruments, and will take such further actions (including,
without limitation, the taking of necessary actions under the Federal Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15
et seq.)), which the Collateral Agent may, from time to time, reasonably
request, to ensure perfection and priority of the Liens hereunder in respect of
material Accounts and General Intangibles owing by any government or
instrumentality or agency thereof, all at the expense of the Company.

           4.10.   Intellectual Property.

 

 

 

           4.10.1 If, after the date hereof, any Grantor obtains rights to,
including, but not limited to filing and acceptance of a statement of use or an
amendment to allege use with the United States Patent and Trademark Office, or
applies for or seeks registration of, any new patentable invention, Trademark or
Copyright in addition to the Patents, Trademarks and Copyrights described in
Part B of Exhibit “B”, which are all of such Grantor’s U.S. Patents, Trademarks
and Copyrights as of the date hereof, then such Grantor shall give the
Collateral Agent notice thereof, as part of each compliance certificate provided
to the Collateral Agent pursuant to the Credit Agreement and the comparable
certificate provided pursuant to the Note Agreement. Each Grantor agrees
promptly upon request by the Collateral Agent to execute and deliver to the
Collateral Agent any supplement to this Security Agreement or any other document
reasonably requested by the Collateral Agent to evidence such security interest
in a form appropriate for recording in the applicable U.S. federal office. Each
Grantor also hereby authorizes the Collateral Agent to modify this Security
Agreement unilaterally (i) by amending Part B of Exhibit “B” to include any
future U.S. Patents, Trademarks and/or Copyrights of which the Collateral Agent
receives notification from such Grantor pursuant hereto and (ii) by recording,
in addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part B of Exhibit “B” a
description of such future Patents, Trademarks and/or Copyrights.

 

 

 

           4.10.2 As of the date hereof, no Grantor has any interest in, or
title to, any U.S. Copyrights, Intellectual Property Licenses, Patents,
Trademarks or Industrial Design except as set forth in Exhibit “B”. This
Agreement is effective to create a valid and continuing Lien on such Copyrights,
Intellectual Property Licenses, Patents, Trademarks and Industrial Designs and,
upon filing of the Confirmatory Grant of Security Interest in Copyrights with
the United States Copyright Office and filing of the Confirmatory Grant of
Security Interest in Patents with the United States Patent and Trademark Office,
and the filing of appropriate financing statements in the jurisdictions listed
in Exhibit “E” hereto, all action necessary or desirable to protect and

13

--------------------------------------------------------------------------------


 

 

 

perfect the security interest in, to and on each Grantor’s U.S. Patents,
Trademarks, Copyrights or Industrial Designs has been taken and such perfected
security interest is enforceable as such as against any and all creditors of and
purchasers from any Grantor. No Grantor has any interest in any U.S. Copyright
that is necessary in connection with the operation of such Grantor’s business,
except for those Copyrights identified in Exhibit “B” attached hereto which have
been registered with the United States Copyright Office.

           4.11.   Commercial Tort Claims. If, after the date hereof, any
Grantor identifies the existence of a Commercial Tort Claim belonging to such
Grantor that has arisen in the course of such Grantor’s business in addition to
the Commercial Tort Claims described in Exhibit “F”, which are all of such
Grantor’s Commercial Tort Claims as of the date hereof, then such Grantor shall
give the Collateral Agent prompt notice thereof, but in any event not less
frequently than quarterly. Each Grantor agrees promptly upon request by the
Collateral Agent to execute and deliver to the Collateral Agent any supplement
to this Security Agreement or any other document reasonably requested by the
Collateral Agent to evidence the grant of a security interest therein in favor
of the Collateral Agent.

           4.12.   Updating of Exhibits to Security Agreement. The Company will
provide to the Collateral Agent, concurrently with the delivery of the
certificate of a Financial Officer of the Company as required by Section 5.01(c)
of the Credit Agreement or the comparable provisions of the Note Agreement,
updated versions of the Exhibits to this Security Agreement, provided that if
there have been no material changes with respect to the information set forth on
any such Exhibits since the previous updating thereof required hereby, the
Company shall indicate that there has been “no material change” to the
applicable Exhibit(s).

ARTICLE V

DEFAULT

          5.1.    The occurrence of any one or more of the following events
shall constitute a Default:

 

 

 

          5.1.1 The breach by any Grantor of any of the terms or provisions of
Article IV or Article VII.

 

 

 

          5.1.2 The breach by any Grantor (other than a breach which constitutes
a Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or provisions
of this Security Agreement which is not remedied within ten (10) days after the
giving of written notice to such Grantor by the Collateral Agent.

 

 

 

          5.1.3 Any material portion of the Collateral shall be lost, stolen,
damaged or destroyed.

 

 

 

          5.1.4 The occurrence of any “Event of Default” under, and as defined
in, the Credit Agreement and, upon the effectiveness of the Intercreditor
Agreement, the occurrence of a “Default” under, and as defined in, the
Intercreditor Agreement.

          5.2.   Acceleration and Remedies. Upon the occurrence and continuance
of a Default, the Collateral Agent may, in accordance with the terms of the
Senior Creditor Documents, exercise any or all of the following rights and
remedies:

 

 

 

          5.2.1 Those rights and remedies provided in this Security Agreement,
the Credit Agreement, or any other Senior Creditor Document, provided that this
Section 5.2.1 shall not be understood to limit any rights or remedies available
to the Collateral Agent and the Secured Parties prior to a Default.

14

--------------------------------------------------------------------------------


 

 

 

          5.2.2 Those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

 

 

 

          5.2.3 Without notice except as specifically provided in Section 8.1
hereof or elsewhere herein, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable.

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

If, after the Credit Agreement, the Note Agreement and the other documents
evidencing the Obligations have terminated by their terms and all of the Secured
Obligations have been paid in full, there remain outstanding Swap Obligations or
Banking Services Obligations, the Required Lenders may exercise the remedies
provided in this Section 5.2 upon the occurrence of any event which would allow
or require the termination or acceleration of any Swap Obligations by a party
thereto other than a Grantor or Banking Services Obligations, provided that no
such remedies may be exercised following termination of this Security Agreement
as provided in Section 8.12.

          5.3.    Grantors’ Obligations Upon Default. Upon the request of the
Collateral Agent after the occurrence and during the continuance of a Default,
each Grantor will:

 

 

 

          5.3.1 Assembly of Collateral. Assemble and make available to the
Collateral Agent the Collateral and all records relating thereto at any place or
places specified by the Collateral Agent.

 

 

 

          5.3.2 Secured Party Access. Permit the Collateral Agent, by the
Collateral Agent’s representatives and agents, to enter any premises where all
or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral and
to remove all or any part of the Collateral.

          5.4.    License. The Collateral Agent is hereby granted a
non-exclusive license or other non-exclusive right to use, following the
occurrence and during the continuance of a Default, without charge, each
Grantor’s labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks, customer lists and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral, and,
following the occurrence and during the continuance of a Default, such Grantor’s
rights under all licenses and all franchise agreements shall inure to the
Collateral Agent’s benefit. In addition, each Grantor hereby irrevocably agrees
that the Collateral Agent may, following the occurrence and during the
continuance of a Default, sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Collateral Agent’s rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Grantor and any Inventory that is covered by any copyright owned by or
licensed to such Grantor and the Collateral Agent may finish any work in process
and affix any trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein.

15

--------------------------------------------------------------------------------


ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

          No delay or omission of the Collateral Agent or any Secured Party to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent and each Grantor, and
then only to the extent in such writing specifically set forth, provided that
the addition of any Subsidiary as a Grantor hereunder by execution of a Security
Agreement Supplement in the form of Annex I (with such modifications as shall be
acceptable to the Collateral Agent) shall not require receipt of any consent
from or execution of any documentation by any other Grantor party hereto. All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to the Collateral Agent and the
Secured Parties until the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

          7.1.    Lockboxes. Upon request of the Collateral Agent after the
occurrence and during the continuance of a Default, each Grantor shall execute
and deliver to the Collateral Agent irrevocable lockbox agreements in the form
provided by or otherwise acceptable to the Collateral Agent, which agreements
shall be accompanied by an acknowledgment by the bank where the lockbox is
located of the Lien of the Collateral Agent granted hereunder and of irrevocable
instructions to wire all amounts collected therein to a special collateral
account at the Collateral Agent.

          7.2.    Collection of Receivables. The Collateral Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor written notice, elect to require that the Receivables be paid
directly to the Collateral Agent for the benefit of the Secured Parties. In such
event, each Grantor shall, and shall permit the Collateral Agent to, promptly
notify the account debtors or obligors under the Receivables owned by such
Grantor of the Collateral Agent’s interest therein and direct such account
debtors or obligors to make payment of all amounts then or thereafter due under
such Receivables directly to the Collateral Agent. Upon receipt of any such
notice from the Collateral Agent, each Grantor shall thereafter hold in trust
for the Collateral Agent, on behalf of the Secured Parties, all amounts and
proceeds received by it with respect to the Receivables and Other Collateral and
immediately and at all times thereafter deliver to the Collateral Agent all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements. The Collateral Agent shall
hold and apply funds so received as provided by the terms of Sections 7.3 and
7.4 hereof.

          7.3.    Special Collateral Account. After the occurrence and during
the continuance of a Default, the Collateral Agent may require all cash proceeds
of the Collateral to be deposited in a special non-interest bearing cash
collateral account with the Collateral Agent and held there as security for the
Secured Obligations. No Grantor shall have any control whatsoever over said cash
collateral account. If no Default has occurred and is continuing, the Collateral
Agent shall from time to time deposit the collected balances in said cash
collateral account into the applicable Grantor’s general operating account with
the Collateral Agent. If any Default has occurred and is continuing, the
Collateral Agent may, in accordance with the provisions in the Intercreditor
Agreement (to the extent the Intercreditor Agreement

16

--------------------------------------------------------------------------------


is in effect), from time to time, apply the collected balances in said cash
collateral account to the payment of the Secured Obligations whether or not the
Secured Obligations shall then be due.

          7.4.    Application of Proceeds. The proceeds of the Collateral
received by the Collateral Agent hereunder shall be applied by the Collateral
Agent to payment of the Secured Obligations as provided under Section 2.18 of
the Credit Agreement but subject to the terms of the Intercreditor Agreement.

ARTICLE VIII

GENERAL PROVISIONS

          8.1.    Notice of Disposition of Collateral; Condition of Collateral.
To the extent permitted under applicable law, each Grantor hereby waives notice
of the time and place of any public sale or the time after which any private
sale or other disposition of all or any part of the Collateral may be made. To
the extent such notice may not be waived under applicable law, any notice made
shall be deemed reasonable if sent to the Company, addressed as set forth in
Article IX, at least ten (10) days prior to (i) the date of any such public sale
or (ii) the time after which any such private sale or other disposition may be
made. The Collateral Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.

          8.2.    Compromises and Collection of Collateral. Each Grantor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

          8.3.    Secured Party Performance of Grantor’s Obligations. Without
having any obligation to do so, after the occurrence and during the continuance
of a Default, the Collateral Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and such Grantor
shall reimburse the Collateral Agent for any reasonable amounts paid by the
Collateral Agent pursuant to this Section 8.3. Each Grantor’s obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.

          8.4.    Authorization for Secured Party to Take Certain Action. Each
Grantor irrevocably, until this Security Agreement is terminated as provided in
Section 8.12, authorizes the Collateral Agent at any time and from time to time
in the sole discretion of the Collateral Agent and appoints the Collateral Agent
as its attorney in fact (i) to execute on behalf of such Grantor as debtor and
to file financing statements necessary or desirable in the Collateral Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (ii) to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion reasonably deems necessary or desirable to perfect and to
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral, (iv) to contact and enter into one or more agreements with
the issuers of

17

--------------------------------------------------------------------------------


uncertificated securities which are Collateral owned by such Grantor and which
are Securities or with financial intermediaries holding other Investment
Property as may be necessary or advisable to give the Collateral Agent Control
over such Securities or other Investment Property, (v) subject to the terms of
Section 4.1.5 hereof, to enforce payment of the Instruments, Accounts and
Receivables in the name of the Collateral Agent or such Grantor, (vi) to apply
the proceeds of any Collateral received by the Collateral Agent to the Secured
Obligations as provided in Article VII and (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or under any other Senior Creditor
Document), and each Grantor agrees to reimburse the Collateral Agent on demand
for any reasonable payment made or any reasonable expense incurred by the
Collateral Agent in connection therewith, provided that this authorization shall
not relieve any Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement or the Note Agreement.

          8.5.    Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 5.3, or 8.7 or in Article VII hereof will cause
irreparable injury to the Collateral Agent and the Secured Parties, that the
Collateral Agent and Secured Parties have no adequate remedy at law in respect
of such breaches and therefore agrees, without limiting the right of the
Collateral Agent or the Secured Parties to seek and obtain specific performance
of other obligations of the Grantors contained in this Security Agreement, that
the covenants of the Grantors contained in the Sections referred to in this
Section 8.5 shall be specifically enforceable against the Grantors.

          8.6.    Use and Possession of Certain Premises. Upon the occurrence
and during the continuance of a Default, the Collateral Agent shall be entitled
to occupy and use any premises owned or leased by the Grantors where any of the
Collateral or any records relating to the Collateral are located until the
Secured Obligations are paid or the Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.

          8.7.    Dispositions Not Authorized. No Grantor is authorized to sell
or otherwise dispose of the Collateral except as set forth in Section 4.1.5
hereof and notwithstanding any course of dealing between any Grantor and the
Collateral Agent or other conduct of the Collateral Agent, no authorization to
sell or otherwise dispose of the Collateral (except as set forth in Section
4.1.5 hereof) shall be binding upon the Collateral Agent or the Secured Parties
unless such authorization is in writing signed by the Collateral Agent with the
consent or at the direction of the Required Lenders (to the extent the
Intercreditor Agreement is not in effect) or the Requisite Secured Parties (upon
the effectiveness of the Intercreditor Agreement).

          8.8.    Benefit of Agreement. The terms and provisions of this
Security Agreement shall be binding upon and inure to the benefit of the
Grantors, the Collateral Agent and the Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that the Grantors shall not have the right to
assign their rights or delegate their obligations under this Security Agreement
or any interest herein, without the prior written consent of the Collateral
Agent.

          8.9.    Survival of Representations. All representations and
warranties of the Grantors contained in this Security Agreement shall survive
the execution and delivery of this Security Agreement.

          8.10.  Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by a Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Collateral Agent for any and all
reasonable out-of-pocket expenses and internal charges (including reasonable
attorneys’, auditors’ and

18

--------------------------------------------------------------------------------


accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

          8.11.   Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

          8.12.   Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Senior Creditor Documents have terminated and (ii) all of the Secured
Obligations (other than (x) contingent indemnity obligations and (y) Banking
Services Obligations and Swap Obligations, in each case only to the extent the
same are not yet due and payable) have been indefeasibly paid in cash and
performed in full and no commitments of the Administrative Agent or the Secured
Parties which would give rise to any Secured Obligations, other than Banking
Services Obligations and Swap Obligations, are outstanding.

          8.13.   Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Collateral Agent
relating to the Collateral and supersedes all prior agreements and
understandings among the Grantors and the Collateral Agent relating to the
Collateral.

          8.14.   Governing Law; Jurisdiction; Waiver of Jury Trial.

 

 

 

           8.14.1 THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

 

 

           8.14.2 Each Grantor hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Security Agreement or any other Senior Creditor Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement or any other Senior Creditor
Document shall affect any right that the Collateral Agent may otherwise have to
bring any action or proceeding relating to this Security Agreement or any other
Senior Creditor Document against any Grantor or its properties in the courts of
any jurisdiction.

 

 

 

           8.14.3 Each Grantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Security Agreement or any other
Senior Creditor Document in any court referred to in Section 8.14.2.

19

--------------------------------------------------------------------------------


 

 

 

Each Grantor hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

 

 

           8.14.4 Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Article IX of this
Security Agreement, and each of the Grantors hereby appoints the Company as its
agent for service of process. Nothing in this Security Agreement or any other
Senior Creditor Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law.

 

 

 

           8.14.5 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER SENIOR CREDITOR DOCUMENT (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

           8.15.   Indemnity. Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Collateral Agent and the Secured
Parties, and their respective successors, assigns, agents and employees (each,
an “Indemnitee”), from and against any and all liabilities, damages, penalties,
suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Collateral Agent or any Secured Party is a party thereto) imposed on,
incurred by or asserted against the Collateral Agent or the Secured Parties, or
their respective successors, assigns, agents and employees, in any way relating
to or arising out of this Security Agreement or any other Senior Creditor
Document, or the manufacture, purchase, acceptance, rejection, ownership,
delivery, lease, possession, use, operation, condition, sale, return or other
disposition of any Collateral (including, without limitation, latent and other
defects, whether or not discoverable by the Collateral Agent or the Secured
Parties or any Grantor, and any claim for patent, trademark or copyright
infringement), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or from the breach by such Indemnitee of its
material obligations under the Senior Creditor Documents.

           8.16.   Subordination of Intercompany Indebtedness. Each Grantor
agrees that any and all claims of such Grantor against any other Grantor (each
an “Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations, provided that, and not in contravention of the foregoing,
so long as no Default has occurred and is continuing, such Grantor may make
loans to and receive payments in the ordinary course of business with respect to
such Intercompany Indebtedness from each such Obligor to the extent not
prohibited by the terms of this Security Agreement and the other Senior Creditor
Documents. Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Secured Parties and the Collateral Agent in those assets. No
Grantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
this Security Agreement has terminated in accordance with

20

--------------------------------------------------------------------------------


Section 8.12 hereof. After the occurrence and during the continuance of a
Default, if all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Collateral Agent for application on
any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Grantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the termination of this Security Agreement in accordance with Section
8.12 hereof, such Grantor shall receive and hold the same in trust, as trustee,
for the benefit of the Secured Parties and shall forthwith deliver the same to
the Collateral Agent, for the benefit of the Secured Parties, in precisely the
form received (except for the endorsement or assignment of the Grantor where
necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties. If any such Grantor fails to make any such
endorsement or assignment to the Collateral Agent, the Collateral Agent or any
of its officers or employees is irrevocably authorized to make the same. Each
Grantor agrees that until the termination of this Security Agreement in
accordance with Section 8.12 hereof, no Grantor will assign or transfer to any
Person (other than the Collateral Agent or the Company or another Grantor) any
claim any such Grantor has or may have against any Obligor.

          8.17.    Severability. Any provision in this Security Agreement that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

          8.18.   Counterparts. This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Security Agreement.

ARTICLE IX

NOTICES

          9.1.    Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent (and deemed received) in the manner
and to the addresses set forth in Section 9.01 of the Credit Agreement. Any
notice delivered to the Company shall be deemed to have been delivered to all of
the Grantors.

          9.2.    Change in Address for Notices. Each of the Grantors, the
Collateral Agent and the Lenders may change the address for service of notice
upon it by a notice in writing to the other parties.

21

--------------------------------------------------------------------------------


ARTICLE X

THE COLLATERAL AGENT

          JPMorgan Chase Bank, N.A. has been appointed Collateral Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement and
the terms of the Intercreditor Agreement. It is expressly understood and agreed
by the parties to this Security Agreement that any authority conferred upon the
Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the Secured Parties to the Collateral Agent pursuant to the
Credit Agreement and the Intercreditor Agreement, and that the Collateral Agent
has agreed to act (and any successor Collateral Agent shall act) as such
hereunder only on the express conditions contained in such Article VIII. Any
successor Collateral Agent appointed pursuant to Article VIII of the Credit
Agreement and the Intercreditor Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.

[Signature Pages Follow]

22

--------------------------------------------------------------------------------


          IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have
executed this Security Agreement as of the date first above written.

 

 

 

 

TENNANT COMPANY, as a Grantor

 

 

 

 

By: 

 

 

Name:

 

Title:

 

 

 

 

TENNANT SALES AND SERVICE COMPANY, as a Grantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TENNANT HOLDINGS LLC, as a Grantor

 

 

 

 

By:

 

 

Name:

 

Title:

Signature Page to Pledge and Security Agreement

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

By: 

 

 

Name:

 

Title:

 

Signature Page to Pledge and Security Agreement

--------------------------------------------------------------------------------


ANNEX I

to

PLEDGE AND

SECURITY AGREEMENT

                    Reference is hereby made to the Pledge and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), dated as of March [__] 2009, made by each of TENNANT
COMPANY, a Minnesota corporation (the “Company”), the Subsidiaries of the
Company listed on the signature pages thereto (together with the Company, the
“Initial Grantors”, and together with any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof, the “Grantors”), in favor of the Collateral
Agent. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement. By its execution below, the
undersigned, [NAME OF NEW GRANTOR], a [__________] [corporation/limited
liability company/limited partnership] (the “New Grantor”) agrees to become, and
does hereby become, a Grantor under the Agreement and agrees to be bound by the
Agreement as if originally a party thereto. By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in the Agreement are true and correct in all respects
as of the date hereof. New Grantor represents and warrants that the supplements
to the Exhibits to the Agreement attached hereto are true and correct in all
respects as to the New Grantor and such supplements set forth all information
required to be scheduled under the Agreement with respect to the New Grantor.
New Grantor shall take all steps necessary and required under the Agreement to
perfect, in favor of the Collateral Agent, a first-priority security interest in
and lien against New Grantor’s Collateral.

                    IN WITNESS WHEREOF, the New Grantor has executed and
delivered this Annex I counterpart to the Agreement as of this ___________ day
of ____________, 20___.

 

 

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

By: 

 

 

 

 

 

Title: 

 

1

--------------------------------------------------------------------------------